               1 Anna Maria Martin (Bar No. 7079)
                 amartin@mmhllp.com
               2 MESERVE MUMPER & HUGHES LLP
                 316 California Ave. #216
               3 Reno, Nevada 89509
               4 800 Wilshire Boulevard, Suite 500
                 Los Angeles, California 90017-2611
               5 Telephone: (213) 620-0300
                 Facsimile: (213) 625-1930
               6
               7 Attorneys for Defendant
                 ROCKY MOUNTAIN HOSPITAL AND
               8 MEDICAL SERVICE, INC. DBA ANTHEM
                 BLUE CROSS AND BLUE SHIELD erroneously
               9 sued herein as BLUE CROSS OF COLORADO,
                 a business organization, form unknown
              10                       UNITED STATES DISTRICT COURT
              11                                   DISTRICT OF NEVADA
              12
              13 LAS VEGAS REGIONAL SURGERY                 )      Case No. 2:18-cv-00093-RFB-NJK
                 CENTER. L.P., A Nevada Limited             )
              14 Partnership,                               )      STIPULATION AND ORDER TO
                                                            )      EXTEND TIME TO SUBMIT
              15               Plaintiff,                   )      REPLY IN SUPPORT OF
                                                            )      DEFENDANT’S MOTION TO
              16         vs.                                )      DISMISS PLAINTIFF’S FIRST
                                                            )      AMENDED COMPLAINT
              17   BLUE CROSS OF COLORADO, a                )      PURSUANT TO F.R.C.P. 12(b)(6)
                   business organization, form unknown, and )
              18   DOES 1 - 10,                             )      (Defendant’s First Request)
                                                            )
              19               Defendant.                   )
                                                            )
              20
              21              In accordance with LR IA 6-1, LR 7-1(a), and 7-2, the parties stipulate as
              22 follows:
              23              1.    On October 9, 2018, Rocky Mountain Hospital and Medical Service,
              24 Inc. doing business as Anthem Blue Cross and Blue Shield, erroneously named as
              25 Blue Cross of Colorado, (“Anthem” or “Defendant”) filed Defendant’s Notice of
              26 Motion and Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to
              27 F.R.C.P. Rule 12(b)(6) and 12(e) (ECF No. 32). In accordance with LR 7-2(b),
              28
LAW OFFICES
 MESERVE,                                                      1                Case No. 2:18-cv-00093-RFB-NJK
 MUMPER &                                                                STIPULATION AND ORDER TO EXTEND
HUGHES LLP
                   167548.1
                                                                                    TIME TO RESPOND TO FAC
               1 Plaintiff, Las Vegas Regional Surgery Center, L.P. (“LVRSC” or “Plaintiff”), had up
               2 to and including October 23, 2018, to file a response to the motion.
               3              2.   The parties have since entered into several stipulations (and
               4 corresponding court orders) extending the time for Plaintiff to file an opposition to
               5 the Motion (and extending Defendant’s reply deadline). On November 15, 2018, the
               6 Court granted the parties last stipulation and extended the deadlines as follows:
               7 Plaintiff’s opposition to the motion was due November 15, 2018, and Defendant’s
               8 reply to the motion is due December 6, 2018. (ECF No. 32).
               9              3.   Because counsel and family for Anthem have been ill, they requested
              10 and Plaintiff LVRSC has agreed to, an additional extension of time until
              11 December 14, 2018, to file a reply in support of the motion.
              12              4.   The parties have agreed to these extensions for good cause and not
              13 solely for the purpose of delay.
              14              5.   This if the first request by Anthem for an extension of time to file a
              15 reply in support of the Motion to Dismiss.
              16              6.   As such, the parties stipulate that Anthem shall have up to and including
              17 December 14, 2018, to file a reply brief in support of the Motion to Dismiss the First
              18 Amended Complaint.
              19
              20 Dated: December 3, 2018                    Anna Maria Martin
                                                            MESERVE, MUMPER & HUGHES LLP
              21
              22
                                                            By:      /s/ Anna Maria Martin
              23                                                  Anna Maria Martin
                                                                  Attorneys for Defendant
              24                                                  ROCKY MOUNTAIN HOSPITAL
                                                                  AND MEDICAL SERVICE, INC.
              25                                                  DBA ANTHEM BLUE CROSS
                                                                  AND BLUE SHIELD
              26
              27
              28
LAW OFFICES
 MESERVE,                                                         2               Case No. 2:18-cv-00093-RFB-NJK
 MUMPER &                                                                  STIPULATION AND ORDER TO EXTEND
HUGHES LLP
                   167548.1
                                                                                      TIME TO RESPOND TO FAC
               1 Dated: December 3, 2018   David J. Merrill
                                           DAVID J. MERRILL, P.C.
               2
               3
                                           By:      /s/ David J. Merrill
               4                                 David J. Merrill
                                                 Attorneys for Plaintiff
               5                                 LAS VEGAS REGIONAL SURGERY
               6                                 CENTER
               7
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                        3           Case No. 2:18-cv-00093-RFB-NJK
 MUMPER &                                             STIPULATION AND ORDER TO EXTEND
HUGHES LLP
                   167548.1
                                                                 TIME TO RESPOND TO FAC
               1                                           ORDER
               2
               3              Good cause appearing therefore, the Parties stipulation is hereby granted.
               4 Defendant Rocky Mountain Hospital and Medical Service, Inc. dba Anthem Blue
               5 Cross and Blue Shield, erroneously sued herein as Blue Cross of Colorado has a one-
               6 week extension on the deadline for filing a reply brief in support of Defendant’s
               7 Motion to Dismiss Plaintiff’s First Amended Complaint. Defendant’s reply is now
               8 due on or before December 14, 2018.
               9
              10 IT IS SO ORDERED.
                                                           ________________________________
              11
                                                           RICHARD F. BOULWARE, II
              12 DATED: _______________                    UNITED STATES DISTRICT JUDGE
                                                      ____________________________________
              13                                           DATED
                                                      UNITED     this 4th
                                                             STATED       day of December,
                                                                       DISTRICT     COURT  2018.
                                                                                              JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                      4                Case No. 2:18-cv-00093-RFB-NJK
 MUMPER &                                                                STIPULATION AND ORDER TO EXTEND
HUGHES LLP
                   167548.1
                                                                                    TIME TO RESPOND TO FAC
